                                   Case 3:16-cr-00440-WHA Document 268 Filed 08/25/20 Page 1 of 12




                            1 ADAM G. GASNER (SBN 201234)
                              Law Chambers Building
                            2 345 Franklin Street
                              San Francisco, CA 94102
                            3 Telephone: 415-782-6000
                              Facsimile:     415-782-6011
                            4 E-Mail:        adam@gasnerlaw.com
                            5
                              VALERY NECHAY (SBN 314752)
                            6 Law Chambers Building
                              345 Franklin Street
                            7 San Francisco, CA 94102
                            8 Telephone: 415-652-8569
                              E-Mail:        valerynechaylaw@gmail.com
                            9
                              Attorneys for Defendant
                           10 YEVGENIY ALEKSANDROVICH NIKULIN
                           11
                           12                                IN THE UNITED STATES DISTRICT COURT
                           13
GASNER CRIMINAL LAW




                                                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
 San Francisco, CA 94102
  Law Chambers Building
    345 Franklin Street




                           14
                                                                    SAN FRANCISCO DIVISION
                           15
                           16
                                UNITED STATES OF AMERICA,                           Case No. 16-cr-00440-WHA
                           17
                                                Plaintiff,
                           18                                                       DEFENDANT’S MOTION UNDER RULE
                           19           v.                                          29 FOR A JUDGMENT OF ACQUITTAL
                                                                                    NOTWITHSTANDING THE VERDICT;
                           20                                                       ALTERNATIVELY, MOTION FOR A
                                YEVGENIY ALEKSANDROVICH NIKULIN,                    NEW TRIAL UNDER RULE 33
                           21
                                                Defendant.
                           22
                           23
                                        TO THE HONORABLE WILLIAM ALSUP, JUDGE OF THE UNITED STATES
                           24
                                        DISTRICT COURT AND TO THE UNITED STATES ATTORNEY FOR THE
                           25           NORTHERN DISTRICT OF CALIFORNIA:

                           26
                           27
                           28
                                                                                1
                                USA v. Nikulin
                                Case Number: 16-cr-00440-WHA
                                DEFENDANTS’ POST - TRIAL RULE 29 AND 33 BRIEF
                                   Case 3:16-cr-00440-WHA Document 268 Filed 08/25/20 Page 2 of 12




                            1           PLEASE TAKE NOTICE that defendant Yevgeniy Aleksandrovich Nikulin (“Mr.
                            2 Nikulin”), by and through counsel, moves the Court for an order of acquittal pursuant to Federal
                            3
                                Rules of Criminal Procedure Rule 29(a) or, alternatively, for a new trial pursuant to Rule 33.
                            4
                                           I.       INTRODUCTION
                            5
                                        On November 7, 2019, the jury convicted Defendant YEVGENIY ALEKSANDROVICH
                            6
                            7 NIKULIN of the following:
                            8       1. 3 counts of Computer Intrusion, in violation of Title 18 of the United States Code, Section
                            9           1030(a)(2);
                           10
                                    2. 2 counts of Intentional Transmission Causing Damage to a Protected Computer, in violation
                           11
                                        of Section Title 18 of the United States Code, Section 1030(a)(5)(A);
                           12
                           13       3. 2 counts of Aggravated Identity Theft, in violation of Title 18, United States Code, Section
GASNER CRIMINAL LAW


 San Francisco, CA 94102
  Law Chambers Building
    345 Franklin Street




                           14           1028A;

                           15       4. 1 count of Conspiracy, in violation of Title 18, United States Code, Section 371; and
                           16
                                    5. 1 count of Trafficking in Unauthorized Access Devices, in violation of Title 18, United
                           17
                                        States Code, Section 1029(a)(2).
                           18
                                        The evidence in this case did not support the jury’s verdict as to any of the above counts,
                           19
                           20 and, under FRCrP 29, the Court should enter a judgment of acquittal as to each count.
                           21 Alternatively, under FRCrP 33, the Court should order a new trial.
                           22        II.            ARGUMENT
                           23
                                                A. Legal Standard When Considering A Motion For Judgment Of Acquittal
                           24
                                           The standard for granting a motion for acquittal was well stated in United States v. Cerilli,
                           25
                                in which the Court said:
                           26
                           27                     A trial judge can grant a motion for judgment of acquittal only when the
                                                  evidence as a whole is insufficient to support a conviction as a matter of law
                           28                     . . . However, where there is evidence upon which a jury may reasonably
                                                                                      2
                                USA v. Nikulin
                                Case Number: 16-cr-00440-WHA
                                DEFENDANTS’ POST - TRIAL RULE 29 AND 33 BRIEF
                                   Case 3:16-cr-00440-WHA Document 268 Filed 08/25/20 Page 3 of 12




                            1                   base and find guilt beyond a reasonable doubt, the trial judge cannot intrude
                                                on the function of the jury as the trier of fact. The evidence need not be of
                            2                   such overwhelming magnitude that the jury must inevitably find guilt
                            3                   beyond a reasonable doubt; there need only be sufficient, legal evidence
                                                which when viewed in a light most favorable to the government, a jury can
                            4                   reasonably and in good faith make a finding of guilt
                                                beyond a reasonable doubt.
                            5
                                418 F.Supp. 557, 565 (W.D. Pa. 1976)(citations omitted). See also United States v. Boatwright,
                            6
                            7 425 F.Supp. 747, 749-50 (E.D. Pa. 1977); United States v. Miah, 433 F.Supp. 259, 264            (E.D. Pa.

                            8 1977), aff’d, 571 F.2d 573 (3d Cir. 1978).
                            9           In making its determination, “[the Court] must view the evidence in a light most favorable
                           10
                                to the government, it is not for the trial judge to assess the credibility of witnesses, nor to weigh
                           11
                                the evidence, nor to draw inferences of fact from the evidence.” United States v. Cohen, 455
                           12
                           13 F.Supp. 843, 851-52 (E.D. Pa. 1977), aff’d, 594 F.2d 855 (3d Cir. 1979), cert. denied, 441 U.S.
GASNER CRIMINAL LAW


 San Francisco, CA 94102
  Law Chambers Building
    345 Franklin Street




                           14 947 (1979) (citations omitted). The Court’s powers in considering a motion for acquittal are not
                           15 as broad as when considering a motion for a new trial, “for it is not for a judge, ruling on a motion
                           16
                                of acquittal, to assess the credibility of witnesses, weigh the evidence, or draw inference of fact
                           17
                                from the evidence.” United States v. Morris, 308 F.Supp. 1348, 1351 (E.D. Pa. 1970).
                           18
                                        A conviction may be based on circumstantial evidence. The circumstantial evidence “need
                           19
                           20 not be inconsistent with every conclusion but that of guilt, as long as the circumstantial evidence
                           21 provides the jury with a basis upon which to find the defendant guilty beyond a reasonable doubt.”
                           22 United States v. Miah, 433 F.Supp. at 264 (citing United States v. Giuliano, 263 F.2d 748 (3d
                           23
                                Cir. 1976)).
                           24
                                               B. Acquittal Pursuant to Federal Rules of Criminal Procedure Rule 29(a) is
                           25                     Appropriate in the Instant Case
                           26
                                        A judgment of acquittal is proper if, viewing the evidence in a light most favorable to the
                           27
                           28
                                                                                    3
                                USA v. Nikulin
                                Case Number: 16-cr-00440-WHA
                                DEFENDANTS’ POST - TRIAL RULE 29 AND 33 BRIEF
                                   Case 3:16-cr-00440-WHA Document 268 Filed 08/25/20 Page 4 of 12




                            1 Government, a rational trier of fact could not have found the defendant guilty beyond a reasonable
                            2 doubt. U.S. v. Merriweather, 777 F.2d 503, 507 (9th Cir. 1985); U.S. v. A. Lanoy Alston, 974 F.2d
                            3
                                1206, 1210 (9th Cir. 1992). In considering the evidence viewed in a light most favorable to the
                            4
                                government, no rational trier of fact could find Defendant guilty beyond a reasonable doubt. Rule
                            5
                                29 clearly states that the court “must enter a judgment of acquittal” if the evidence is insufficient.
                            6
                            7 As noted in United States v. Taylor, 464 F.2d 240 (2nd Cir. 1972):
                            8                   The functions of the jury include the determination of the credibility
                                                of witnesses, the weighing of the evidence, and the drawing of
                            9                   justifiable inferences of fact from proven facts. It is the function of
                           10                   the judge to deny the jury any opportunity to operate beyond it
                                                province. The jury may not be permitted to conjecture merely, or to
                           11                   conclude upon pure speculation or from passion, prejudice, or
                                                sympathy. The critical point in this boundary is the existence or non-
                           12                   existence of reasonable doubt as to guilt. If the evidence is such that
                           13                   reasonable jurymen must necessarily have such a doubt, the judge
GASNER CRIMINAL LAW




                                                must require acquittal, because no other result is permissible within
 San Francisco, CA 94102
  Law Chambers Building
    345 Franklin Street




                           14                   the fixed bounds of jury consideration. But, if a reasonable mind
                                                might fairly have a reasonable doubt or might fairly not have one,
                           15                   the case is for the jury, and the decision is for the jurors to make.
                           16                   464 F.2d at 243. (Citation omitted) (Emphasis added).

                           17           The government in this case was required to prove beyond a reasonable doubt that Mr.

                           18 Nikulin committed the crimes charged, essentially: Computer Intrusion; Intentional Transmission
                           19
                                Causing Damage to a Protected Computer; Aggravated Identity Theft; Conspiracy; and Trafficking
                           20
                                in Unauthorized Access Devices. The jury could only have found Mr. Nikulin guilty of these
                           21
                                crimes by use of conjecture and speculation, not facts. The undisputed fact is LinkedIn, Dropbox
                           22
                           23 and Formspring suffered computer intrusions. However, the disputed issue in this trial was who
                           24 was responsible for these intrusions. In furtherance of proving who was responsible for these
                           25 intrusions, the prosecution was unable to produce any direct evidence to connect Mr. Nikulin to
                           26
                                these crimes. There was no confession. There was no co-conspirator who testified that Mr.
                           27
                                Nikulin was the perpetrator and no independent third party witness observed these crimes.
                           28
                                                                                    4
                                USA v. Nikulin
                                Case Number: 16-cr-00440-WHA
                                DEFENDANTS’ POST - TRIAL RULE 29 AND 33 BRIEF
                                   Case 3:16-cr-00440-WHA Document 268 Filed 08/25/20 Page 5 of 12




                            1               Left with no direct evidence, the prosecution sought to introduce unreliable circumstantial
                            2 evidence.
                            3
                                            After weeks of circumstantial evidence that failed to tie Mr. Nikulin to the actual intrusions
                            4
                                of Dropbox, Formspring, or LinkedIn, the government ultimately relied on FBI Special Agent
                            5
                                Miller as their expert witness in order to tie up the evidence and make their case against Mr.
                            6
                            7 Nikulin. Agent Miller was essentially allowed to provide a closing argument before the
                            8 government conducted their closing argument. However, Agent Miller’s testimony was replete
                            9 with contradictions and inaccuracies. Moreover, it was evident that Agent Miller was not qualified
                           10
                              to testify as an expert on the subject of cybercrime because of his lack of familiarity with notorious
                           11
                              and wanted cyber-criminals.
                           12
                           13               FBI Special Agent Miller
GASNER CRIMINAL LAW


 San Francisco, CA 94102
  Law Chambers Building
    345 Franklin Street




                           14               The following exchange between Agent Miller, Defense Attorney Adam Gasner, and the

                           15 Court is a helpful illustration on why the government’s overreliance on Agent Miller’s testimony is
                           16
                                unacceptable. The context of the following conversation is the defense team sought to question
                           17
                                Agent Miller on the parameters of his knowledge of the cybercrime community, his investigative
                           18
                                strategies, and alternative suspects--specifically, Yevgeniy Bogachev, an individual that shared the
                           19
                           20 same first name, birth month, nationality [among other factors,] and who was determined by the
                           21 American Intelligence community to be responsible for the largest computer intrusions and thefts
                           22 in our history-- approximately $100 million dollars. Mr. Bogachev had the highest bounty of any
                           23
                                cybercriminal in history- $3 million. And yet Agent Miller had no knowledge of Bogachev’s
                           24
                                alleged crimes, capabilities, or relationships to the Kremlin as evidenced by the following exchange
                           25
                                at trial:
                           26
                           27 (Mr. Gasner’s Cross-examination of SA Miller re Bogachev):
                              Q: Are you aware in [the] course of your investigation into Russian cyber criminals that Mr.
                           28 Bogachev is wanted by the FBI?
                                                                                       5
                                USA v. Nikulin
                                Case Number: 16-cr-00440-WHA
                                DEFENDANTS’ POST - TRIAL RULE 29 AND 33 BRIEF
                                   Case 3:16-cr-00440-WHA Document 268 Filed 08/25/20 Page 6 of 12




                            1 A: Based on this photo, yes.
                              Q: And does what you are looking at looks to be a wanted by FBI poster that you are familiar with?
                            2 A: It does.
                            3 Q: You have seen many posters similar, haven’t you?
                              A: I have seen some, yes.
                            4 Q: Okay. And do you recognize the individual in that photograph from your investigations?
                              A: I do not.
                            5 Q: And you are aware-- have you-- were you aware that Mr. Bogachev was wanted by the FBI?
                              A: Based on this poster, yes, that’s what it says.
                            6
                              The Court: Wait. Wait. He is asking--are you saying that this poster is the only way you knew
                            7 this?
                              A: Yes. I knew the name and I knew that he was wanted; but I didn’t know the specific charges.
                            8 (Nikulin trial transcript, Volume 7, p. 693)
                            9           The fact that Agent Miller was not familiar with one of the most serious cybercrime cases in
                           10
                                United States history, or the alleged perpetrators of those crimes, makes his testimony
                           11
                                unreliable. The government in this case went to great lengths to differentiate the crimes and
                           12
                           13 methods which Mr. Bogachev used in the Gameover Zeus case and contrasted them with the
GASNER CRIMINAL LAW


 San Francisco, CA 94102
  Law Chambers Building
    345 Franklin Street




                           14 allegations against Mr. Nikulin. However, because Agent Miller was not familiar with the subject
                           15 matter required in order to testify in the field of cybercrime, the Government was equally
                           16
                                unqualified to make affirmative distinctions about the methods in that case versus the crimes
                           17
                                charged in this case. This overreliance on Agent Miller’s testimony did not stop the government
                           18
                                from averring to these false equivalencies during their closing and rebuttal statements.
                           19
                           20           During this trial, we also heard evidence that there is a consensus by American intelligence

                           21 community that the Russian government is a sponsor of cyberterrorism and other cyber-criminality.
                           22 And yet, Agent Miller testified he had no reason to doubt the information he received from the
                           23
                                Russian government in a cybercrime investigation. Again, here we are reminded that Agent Miller
                           24
                                himself was not a credible expert and yet the jury had to rely on his designation as an expert in
                           25
                                order to reach their findings as not one other witness in this case testified Mr. Nikulin was part of
                           26
                           27 these intrusions.
                           28
                                                                                   6
                                USA v. Nikulin
                                Case Number: 16-cr-00440-WHA
                                DEFENDANTS’ POST - TRIAL RULE 29 AND 33 BRIEF
                                   Case 3:16-cr-00440-WHA Document 268 Filed 08/25/20 Page 7 of 12




                            1             The Hotel Video
                            2             In order to link Mr. Nikulin to these computer intrusions, the government introduced two
                            3
                                videos that appeared to be taken from a mobile phone. The prosecution was able to identify two of
                            4
                                the co-conspirators, Oleg Tolstikh and Nikita Kislitsin, in the latter video through Agent Jeffrey
                            5
                                Miller.
                            6
                            7             One of the videos was taken from inside of one car and showed the defendant driving

                            8 another car in the winter in a desolate area. That video showed nothing more than Mr. Nikulin
                            9 driving a nice car. There was no audio and no other evidence in this first video to connect Mr.
                           10
                              Nikulin to the computer intrusions or any other of the crimes for which he was convicted.
                           11
                                     The second video again appears to be taken from a cellular phone and appears to be Mr.
                           12
                           13 Nikulin with a group of people working inside a hotel conference room. In this video a group of
GASNER CRIMINAL LAW


 San Francisco, CA 94102
  Law Chambers Building
    345 Franklin Street




                           14 about 8-10 individuals are seen discussing the development of a potential internet cafe. There is no
                           15 mention of hacking or intrusions into companies. None of the victim companies in this case are
                           16
                                even mentioned. Agent Miller testified he did not know the identities of all of the individuals
                           17
                                shown in the video and did not know the motivations or business dealings of the people in the
                           18
                                video. The only connection to the hacks at issue in this case is that two of the individuals in the
                           19
                           20 video - Nikita Kislitsin and Oleg Tolstikh - are later linked to the attempted sale of the Formspring
                           21 data. At best, for Mr. Nikulin, this is guilt by association.
                           22              Subscriber information for the IP addresses obtained through MLAT
                           23
                                          The government at trial relied heavily on subscriber information obtained through a Mutual
                           24
                                Legal Assistance Treaty (MLAT) with the Russian government. Specifically, the information the
                           25
                                U.S. government obtained from the Russian government purported to connect one of the IP
                           26
                           27 addresses [ending in .239 which was associated with the LinkedIn intrusion] to Mr. Nikulin’s
                           28
                                                                                   7
                                USA v. Nikulin
                                Case Number: 16-cr-00440-WHA
                                DEFENDANTS’ POST - TRIAL RULE 29 AND 33 BRIEF
                                   Case 3:16-cr-00440-WHA Document 268 Filed 08/25/20 Page 8 of 12




                            1 residence address in Russia. It is critical to note that this was not the same IP address tied to the
                            2 Dropbox or Formspring intrusions.
                            3
                                        One of the most striking points here against the government is that the actual certificate of
                            4
                                authenticity for the IP subscriber evidence provided by the Russian government to the United
                            5
                                States was not filled out correctly or completely, and did not have any degree of reliability as to the
                            6
                            7 information being provided.
                            8           On cross-examination on this issue, Agent Miller testified he had no reason to distrust the
                            9 information being provided by the Russian intelligence, yet he also admits the Russian government
                           10
                              is a state sponsor of cyber-crime and cyber-terrorism. This contradiction cannot be reconciled and
                           11
                              undermines the credibility of Agent Miller’s testimony.
                           12
                           13          Given that the user subscriber information sought was actually from a privately owned
GASNER CRIMINAL LAW


 San Francisco, CA 94102
  Law Chambers Building
    345 Franklin Street




                           14 internet company, Agent Miller was asked why he did not independently verify information he
                           15 received from Russian intelligence sources. Miller’s answer was troubling; he essentially stated
                           16
                                that by doing so it would potentially tip off the perpetrator. Agent Miller stated:
                           17
                                        So, I think as other Special Agents have testified, the United States has the Mutual Legal
                           18           Assistance Treaty with various countries. And several countries do not extradite their own
                                        citizens. And so if I request records for a certain account, it may tip off the individual that
                           19           owns that account; and they would never never leave that country. So they would never leave
                           20           Russia, and we would never be able to apprehend the individual.
                                        (SA Miller Cross Examination, Nikulin Trial,Volume 7 trial transcript, p.757, line 7)
                           21
                                        Agent Miller also testified about other unreliable and suspicious behaviors by the Russian
                           22
                           23 government officials with respect to their conduct in response to the MLAT request. Agent Miller
                           24 stated the initial response to the MLAT inquiry by Russian officials included only information that
                           25 was publicly available and was not responsive to his inquiry.
                           26
                           27
                           28
                                                                                   8
                                USA v. Nikulin
                                Case Number: 16-cr-00440-WHA
                                DEFENDANTS’ POST - TRIAL RULE 29 AND 33 BRIEF
                                   Case 3:16-cr-00440-WHA Document 268 Filed 08/25/20 Page 9 of 12




                            1           Agent Miller testified his second attempt at obtaining the information from his initial
                            2 request under the MLAT agreement was also unsuccessful because the Russians provided him with
                            3
                                blurry pages that were not discernible.
                            4
                                        When Agent Miller followed up on a third attempt to obtain the same information from the
                            5
                                Russian government, he was finally sent a document which included multiple pages of names and
                            6
                            7 address, including Mr. Nikulin’s, among others. On cross-examination, Agent Miller was not able
                            8 to explain why he did not follow up on the other individuals listed as being the subscriber of IP
                            9 addresses associated with the computer intrusions at LinkedIn.
                           10
                                     In its case-in-chief, the government heavily relied on evidence that was provided by the
                           11
                              Russian government who themselves are considered a state-sponsor of cyber-terrorism, cyber-
                           12
                           13 crime, and are notorious for providing misinformation to the American Intelligence Community.
GASNER CRIMINAL LAW


 San Francisco, CA 94102
  Law Chambers Building
    345 Franklin Street




                           14           With respect to the subscriber information evidence allegedly tying Mr. Nikulin’s Russian

                           15 address to the .239 IP address: a) it was obtained by a highly questionable source, i.e. the Russian
                           16
                                government and 2) the certificate of authenticity that accompanied the documents provided by the
                           17
                                Russian government to the United States under the MLAT agreement was defective and
                           18
                                improperly filled out and thus is unreliable; and 3) the government conceded via Agent Miller they
                           19
                           20 made no efforts to independently verify this information. No reasonable juror could have relied on
                           21 this evidence to support a conviction.
                           22           Evgeniy Bogachev
                           23
                                        There was a lot of evidence introduced regarding the name of the defendant. An expert
                           24
                                translator and linguist testified about the first name of the defendant –Yevgeniy – also being
                           25
                                translated to Evgeniy or shortened to Zhenya. The government repeatedly stated that “Zhenya was
                           26
                           27 a “nickname” for Yevgeniy, despite the fact that their own witness stated that this was not a unique
                           28
                                                                                  9
                                USA v. Nikulin
                                Case Number: 16-cr-00440-WHA
                                DEFENDANTS’ POST - TRIAL RULE 29 AND 33 BRIEF
                                  Case 3:16-cr-00440-WHA Document 268 Filed 08/25/20 Page 10 of 12




                            1 “nickname” but in fact was a ubiquitous shortened name for every single person named
                            2 “Yevgeniy” irrespective of how their name was spelled.
                            3
                                        In this case, the case agent testified there are other cyber criminals from Russia with the
                            4
                                same first name, such as Evgeniy Bogachev. Yet, Agent Miller claimed numerous times not to be
                            5
                                familiar with Evgeniy Bogachev despite being confronted with evidence that Evgeniy Bogachev
                            6
                            7 was wanted by the FBI and had a largest bounty of any criminal wanted by the US government.
                            8 See argument, Supra.
                            9           The Jail Call
                           10
                                        The government introduced statements made by Mr. Nikulin during jail calls. However
                           11
                                even the translation of that jail call is subject to interpretation. The government’s language expert
                           12
                           13 testified that the word hack can also be translated to break, not hack. That expert also testified that
GASNER CRIMINAL LAW


 San Francisco, CA 94102
  Law Chambers Building
    345 Franklin Street




                           14 context and setting is important to understanding the meaning of what was said. In that
                           15 conversation, it is noted that Mr. Nikulin is laughing in multiple places in the translation during this
                           16
                                call with his girlfriend. The mistranslation of Mr. Nikulin’s statements did not take into account his
                           17
                                sarcasm, frustration from being in a foreign jail, or his dark and strange sense of humor.
                           18
                                        Furthermore, it seems the only reason this jail call was introduced into evidence was to
                           19
                           20 prejudice the defendant by making it appear Mr. Nikuln was in a prison for a different
                           21 crime. When in truth and in reality he was in a local county jail pending trial on the instant case.
                           22           Accordingly, the Court should grant the Rule 29 motion and dismiss this case.
                           23
                                              C. Alternatively, A New Trial is Required Under FRCrP 33
                           24
                                        The Ninth Circuit has held that “[a] district court’s power to grant a motion for a new trial
                           25
                                is much broader than its power to grant a motion for judgment of acquittal.” United States v. A.
                           26
                           27 Lanoy Alston, D.M.D., P.C., 974 F.2d 1206, 1211 (9th Cir. 1992). Importantly, the Court need not
                           28
                                                                                  10
                                USA v. Nikulin
                                Case Number: 16-cr-00440-WHA
                                DEFENDANTS’ POST - TRIAL RULE 29 AND 33 BRIEF
                                  Case 3:16-cr-00440-WHA Document 268 Filed 08/25/20 Page 11 of 12




                            1 view the evidence in a light most favorable to the verdict but may instead evaluate for itself the
                            2 credibility of the witnesses:
                            3
                                                The district court need not view the evidence in the light most favorable
                            4                   to the verdict; it may weigh the evidence and in so doing evaluate for
                                                itself the credibility of the witnesses. . . If the court concludes that,
                            5                   despite the abstract sufficiency of the evidence to sustain the verdict, the
                                                evidence preponderates sufficiently heavily against the verdict that a
                            6
                                                serious miscarriage of justice may have occurred, it may set aside the
                            7                   verdict, grant a new trial, and submit the issues for determination by
                                                another jury.’” Id. at 1211-12 (quoting United States v. Lincoln, 630
                            8                   F.2d 1313, 1319 (8th Cir. 1980) (emphasis added).
                            9           Under Rule 33, the trial court is expected to bring its own learned opinion to the
                           10
                                determination of the sufficiency of the evidence. The trial court’s duty to reweigh the evidence is
                           11
                                high-lighted by the fact that its decision to grant a new trial is left to its sound discretion. Alston,
                           12
                           13 974 F.2d at 1212. The Ninth Circuit has observed:
GASNER CRIMINAL LAW


 San Francisco, CA 94102
  Law Chambers Building
    345 Franklin Street




                           14                   Appellate deference makes sense. Circuit judges, reading the dry pages
                                                of the record, do not experience the tenor of the testimony at trial. The
                           15                   balance of proof is often close and may hinge on personal evaluations
                                                of the witness demeanor. Id.
                           16
                           17           Here the Court should rely on its judicial experience to grant a new trial for there simply

                           18 was insufficient evidence of criminal intent or even of the existence of a charged crime to allow
                           19 the jury’s verdict to stand. As set forth above in the Rule 29 portion of the brief, and incorporated
                           20
                              herein by reference, there is insufficient evidence to sustain the verdict, and allowing the verdict to
                           21
                              stand will result in a serious miscarriage of justice.
                           22
                           23         In addition to the grounds previously set forth, the jury’s verdict clearly manifested a

                           24 Mis-understanding of the evidence. This blinding inconsistency, represents, at a minimum,
                           25 evidence that preponderates sufficiently heavily against the verdict that a serious miscarriage of
                           26
                                justice may have occurred. The Court should order a new trial.
                           27
                           28
                                                                                    11
                                USA v. Nikulin
                                Case Number: 16-cr-00440-WHA
                                DEFENDANTS’ POST - TRIAL RULE 29 AND 33 BRIEF
                                  Case 3:16-cr-00440-WHA Document 268 Filed 08/25/20 Page 12 of 12




                            1          III.      CONCLUSION
                            2           Viewing the evidence most favorably for the government, the Court is required to find
                            3
                                each of the elements of charges presented have been satisfied to allow this case to continue. Based
                            4
                                on the evidence presented in this trial, the Court should end this case by entering judgments of
                            5
                                acquittal for Mr. Nikulin, or alternatively, a new trial.
                            6
                            7
                            8           DATED: August 25, 2020
                            9                                                   Respectfully submitted,
                           10
                                                                                           /s/
                           11                                                   ADAM G. GASNER
                                                                                Attorney for Defendant
                           12                                                   YEVGENIY ALEKSANDROVICH NIKULIN
                           13
GASNER CRIMINAL LAW


 San Francisco, CA 94102
  Law Chambers Building
    345 Franklin Street




                           14                                                              /s/
                                                                                VALERY NECHAY
                           15                                                   Attorney for Defendant
                                                                                YEVGENIY ALEKSANDROVICH NIKULIN
                           16
                           17
                           18
                           19
                           20
                           21
                           22
                           23
                           24
                           25
                           26
                           27
                           28
                                                                                   12
                                USA v. Nikulin
                                Case Number: 16-cr-00440-WHA
                                DEFENDANTS’ POST - TRIAL RULE 29 AND 33 BRIEF
